Citation Nr: 1234621	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of fractures of the left fourth and fifth fingers.

2.  Entitlement to service connection for left upper extremity neuropathy, claimed as pain through the hand and wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for fractured left fourth and fifth fingers, to include radicular pain through the hand and wrist.

A video conference hearing was held in September 2009 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board for additional development in September 2010 and February 2012.  The case now returns to the Board for further review.

The Board notes that a portion of the Veteran's records are contained on the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter was previously adjudicated as a single issue of entitlement to service connection for fractured left fourth and fifth fingers, to include radicular pain through the hand and wrist.  However, for the reasons set forth below, the Board finds that the two conditions, residuals of fractures and a neurological condition, should be addressed separately.

The issue of entitlement to service connection for left upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's diagnosed old residual mallet finger of his left fourth digit at the distal interphalangeal joint, and residual distal interphalangeal joint injury of the left fifth digit with some mild degenerative changes, are etiologically related to service.


CONCLUSIONS OF LAW

1.  A residual mallet finger of the left fourth digit at the distal interphalangeal joint was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A residual distal interphalangeal joint injury of the left fifth digit with mild degenerative changes was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the issues being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

The Veteran contends that he injured his fourth and fifth fingers on his left hand in May 1983 when he fell during an Army training exercise.  He stated that, at that time, his fingers were fractured, and he felt pain shooting up his arm and his fingers.  He was treated with a splint.  Since the injury, the Veteran complains he has suffered with pain, deformity and overall an inability to use his left hand effectively.

The Veteran also has made clear that this May 1983 injury is separate and distinct from the September 1982 injury he incurred, which resulted in the presently service-connected fractured index finger on the left hand.

The Veteran's service treatment records confirm the September 1982 injury where the Veteran fractured his left index finger, but the records do not reveal a second injury in May 1983. The records, however, are incomplete.  In fact, the service treatment records do not contain any treatment records after March 1983, to include the Veteran's separation examination.

The Veteran's service personnel records show that on March 1, 1983, the Veteran unlawfully struck another serviceman in the face with his closed fist.  This was a violation of U.C.M.J. Article 128.  The Veteran was reduced to grade E-2 and ordered to forfeit $100.00 a month for 1 month.

The Veteran was afforded VA examinations in February 2007 and December 2008 where both examiners found various disorders afflicting the Veteran's left fourth and fifth fingers.  In 2007, the Veteran was diagnosed with an old residual mallet finger of his fourth digit at the distal interphalangeal joint, and a residual distal interphalangeal joint injury of the fifth digit with some mild degenerative changes.  In 2008, the Veteran was diagnosed with a large bony avulsion adjacent to the distal end of the middle phalanx of the fourth finger, and marked deformity of the fifth finger with narrowing, overhanging bony margins, and cystic change.  During each examination, the Veteran reported the above-listed history of injuries to his fingers.  Both examiners concluded the diagnosed conditions reflected "residuals" of a prior injury.  However, due to the fact that the service treatment records were silent as to a left fourth and fifth finger injury, neither examiner could definitively link the Veteran's disorders to his military service.

The Veteran testified at a Travel Board hearing in September 2009.  He again reported breaking his fingers in service while running and being treated with a splint.  Since that time, he had experienced pain and swelling, which he treated with medication.

VA treatment records dated December 2009 show the Veteran was seen for complaints of discomfort in the fourth and fifth fingers of his left hand, which he stated were related to fractures sustained in service.  Additional records dated July 2010 reflect no current fractures present on x-ray examination.  However, the Veteran was diagnosed with cubital tunnel syndrome and old chronic deformities of the left ring finger and left small finger.  In June 2011, the Veteran was diagnosed with neuropathy.  Records also reflect reports of a 20 year and 30 year history of left hand pain and numbness.  A July 2011 nerve conduction study of the left upper extremity was normal.


C.  Analysis

Based on the evidence of record, the Board finds that service connection for fractured left fourth and fifth fingers, to include radicular pain through the hand and wrist, is warranted.

The evidence reflects currently diagnosed conditions for both the fourth and fifth fingers of the Veteran's left hand.  VA examiners in February 2007 and December 2008 diagnosed these conditions as residuals of prior injury.  VA treatment records dated July 2010 also reflect "old, chronic" deformities of the ring finger and small finger.  Therefore, the evidence clearly shows that the Veteran has current disabilities of the left fourth and fifth fingers attributable to prior injuries.  The pertinent question in this case is whether such injuries were incurred in service.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to injuries of the fourth and fifth fingers of the left hand.  However, the Veteran's service treatment records are incomplete.  Specifically, records for the period after March 1983, including the Veteran's separation examination, are not associated with the claims file.  Efforts to obtain these records have not been successful.

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In the absence of any available documented evidence of injuries in service, the Board's analysis turns to the Veteran's lay statements.  The Veteran contends that he injured his fingers during a fall while running in service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran contends that he fractured his fingers during a fall in service.  In a footnote the Federal Circuit provided an example that a layperson's diagnosis of a broken bone would be competent evidence.  See Jandreau at 1377.  Therefore, the Veteran's testimony regarding his injuries in service is competent.  Moreover, the Board finds the Veteran's statements to be credible as they are generally consistent. There is no other evidence in the record to suggest that the circumstances of the Veteran's injury were implausible or that the onset of his injuries was not during service as he claims.  There is no evidence to suggest that the Veteran sustained additional injuries to his left fourth and fifth fingers either before or after service.

In evaluating the Veteran's claim, the Board has considered evidence which indicates the Veteran struck another serviceman with his closed fist in March 1983, and whether the Veteran's claimed disabilities were incurred in service as a result of willful misconduct.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action; it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences; and mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n)(1)(2).  However, the available records do not contain a line of duty determination for any injury of the fourth and fifth fingers of the left hand.  There is no evidence to suggest that the Veteran fractured his left fourth and fifth fingers, or indeed sustained any injuries, as a result of the March 1983 incident.  Therefore, the Veteran's claimed disabilities cannot be attributed to willful misconduct in service.  See 38 C.F.R. § 3.1(n)(3) (willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death).

In sum, the overall weight of the evidence indicates the Veteran sustained injuries to his left fourth and fifth fingers in service, that those injuries were not the result of willful misconduct, that he has current disabilities of those fingers, and that those disabilities are attributable to the prior injuries.  Therefore, service connection is warranted.


ORDER

Service connection for residual mallet finger of the left fourth digit at the distal interphalangeal joint is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a residual distal interphalangeal joint injury of the left fifth digit with mild degenerative changes, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran filed his initial claim in August 2006.  The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With respect to the Veteran's claims for pain and numbness in the left wrist and arm, the Board finds that further development is required.  Specifically, while the evidence reflects that the Veteran sustained injuries of the fourth and fifth digits of the left hand in service, it is not clear whether the Veteran's diagnosed cubital tunnel syndrome or neuropathy of the left upper extremity is etiologically related to those injuries, or to the left index finger injury for which he is already service-connected.  Notably, neither of the VA examiners in this case, and none of the Veteran's treating physicians, has offered such an opinion.  Therefore, a VA examination and opinion is necessary in order to adjudicate that element of the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a examination to determine the nature and etiology of his left upper extremity neurological disorder.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

(A) What are the currently diagnosed left upper extremity neurological conditions?

(B)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left upper extremity condition is proximately due to the Veteran's service-connected left index finger disability, left fourth finger disability, and/or left fifth finger disability?

(C)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left upper extremity condition is aggravated by the Veteran's service-connected left index finger disability, left fourth finger disability, and/or left fifth finger disability?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


